         Case 1:15-cv-10603-PBS Document 255 Filed 07/23/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS
___________________________________
                                     )
DOMINIC OLIVEIRA,                    )
on his own behalf and on behalf of   )
all others similarly situated,       )
                                     )
                      Plaintiffs,    )    Civil Action No. 1:15-cv-10603-PBS
v.                                   )
                                     )
NEW PRIME INC.,                      )
                                     )
                      Defendant.     )
___________________________________ )

                 PRELIMINARY SETTLEMENT APPROVAL ORDER

        Plaintiffs have filed an assented-to motion for preliminary settlement approval

pursuant to Federal Rule of Civil Procedure 23 and the federal Fair Labor Standards

Act. In that motion, Plaintiffs request an order preliminarily approving settlement of

the above-captioned action in accordance with the parties’ Settlement Agreement,

which sets forth the terms and conditions for a proposed settlement of this matter and

its dismissal with prejudice.

        Having reviewed the assented-to motion, the Settlement Agreement, and

conducting a preliminary approval hearing on July 23, 2020, it is hereby ORDERED

that:

        1.    For purposes of this settlement only, the following Settlement Class is

preliminarily certified: All individuals who have attended training to become truck

drivers for Prime and/or have driven for Prime either as employee drivers or as

independent contractor drivers who have leased their trucks through Prime at any time


                                            1
        Case 1:15-cv-10603-PBS Document 255 Filed 07/23/20 Page 2 of 5



from October 2, 2012, to May 8, 2020, and all individuals who have otherwise attended

training in Missouri to become truck drivers for Defendant New Prime, Inc. at any time

from March 4, 2010, to May 8, 2020, except for the named plaintiffs in Montgomery v.

New Prime, Inc., Civil Action No. 8:17-cv-00321 (C.D. Cal.).

       2.     For purposes of this settlement only, the Settlement Class is preliminarily

certified pursuant to Federal Rule of Civil Procedure 23(b)(3) and 29 U.S.C. § 216(b), and

all Settlement Class Members shall have the right to opt in to the settlement pursuant to

29 U.S.C. § 216(b) and to exclude themselves from the settlement by way of the opt-out

procedure set forth in the Notice of Proposed Class Action Settlement, attached to the

Settlement Agreement (which is Exhibit 1 to Plaintiffs’ motion for preliminary

settlement approval) as Exhibits A and B.

       3.     This Court preliminarily finds, solely for purposes of the settlement, that

the Action may be maintained as a class and collective action on behalf of the Settlement

Class because: (a) the Settlement Class is so numerous that joinder of all Settlement

Class Members in the Action is impracticable; (b) there are questions of law and fact

common to Settlement Class Members that predominate over any individual questions;

(c) the Named Plaintiff’s claims are typical of the claims of the Settlement Class; (d) the

Named Plaintiff and Class Counsel have fairly and adequately represented and

protected the interests of the Settlement Class; and (e) a class action is superior to other

available methods for the fair and efficient adjudication of the controversy.

       4.     This Court finds that the Settlement Agreement (attached to Plaintiff’s

motion for preliminary settlement approval as Exhibit 1) is fair, reasonable, and


                                              2
        Case 1:15-cv-10603-PBS Document 255 Filed 07/23/20 Page 3 of 5



adequate, and within the range of possible approval, subject to further consideration at

the Final Fairness Hearing as set forth below in Paragraph 8.

       5.     This Court finds that the Notice of Proposed Class Action Settlement,

attached to the Settlement Agreement as Exhibits A and B, satisfies the requirements of

due process, the Federal Rules of Civil Procedure, constitutes the best notice practicable

under the circumstances, and shall constitute due and sufficient notice to all persons

entitled thereto. The Court approves the form and content of the Notice and Claim

Form, attached to the Settlement Agreement as Exhibit C.

       6.     The Court approves the distribution formula and claim procedure set

forth in the Settlement Agreement and in Plaintiffs’ motion for preliminary settlement

approval.

       7.     The Court acknowledges that the Honorable Roseann A. Ketchmark, in

the United States District Court for the Western District of Missouri, in the matter styled

Haworth et al. v. New Prime, Inc., Civil Action No. 6:19-cv-03025-RK (W.D. Mo.) certified

the B/C Seat Class as an FLSA collective action and appointed Plaintiff Haworth as

Class Representative for the B/C Seat Class and the Crimmins Law Firm, LLC, Hodes

Law Firm, LLC and Fair Work, P.C. as Class Counsel for the B/C Seat Class pursuant to

29 U.S.C. § 216(b). The Court further acknowledges that the parties have requested or

will request to the presiding judge in Haworth et al. v. New Prime, Inc., Civil Action No.

6:19-cv-03025-RK (W.D. Mo.), that the settlement be preliminarily approved for the B/C

Seat Class pursuant to 29 U.S.C. § 216(b) and Rule 23(g) and be transferred from the

United States District Court for the Western District of Missouri to this Court and


                                             3
        Case 1:15-cv-10603-PBS Document 255 Filed 07/23/20 Page 4 of 5



consolidated with this action for purposes of final settlement approval. If Haworth is

transferred, this Court shall preside over the consolidation of the cases and the final

settlement approval of the consolidated cases. If the settlement is finally approved, the

Court shall dismiss the consolidated actions with prejudice as part of final settlement

approval. If the settlement is not finally approved, the Court shall transfer Haworth

back to the United States District Court for the Western District of Missouri for further

proceedings.

       8.      The parties shall provide notice to this Court within seven days of the

Haworth Court ruling on Plaintiffs’ motion for preliminary approval and transfer.

       9.      The Court directs the Settlement Administrator to distribute the Notice in

the form approved by the Court to Putative Class/Collective Members provided that

the settlement is approved in Haworth and that case is transferred to this Court and

consolidated with this case.

       10.     The Final Fairness Hearing shall take place before the Honorable Patti B.

Saris on Wednesday, January 13, 2021, at 2:30 p.m. at the United States District Court,

District of Massachusetts, Courtroom 19 (7th Floor), 1 Courthouse Way, Boston,

Massachusetts 02210, to determine: whether the proposed settlement of the Action on

the terms and conditions provided for in the Agreement is fair, reasonable, and

adequate as to the Settlement Class Members and should be approved; whether the

Action should be dismissed with prejudice on the terms provided for in the Agreement;

the amount of fees and costs that should be awarded to Class Counsel; and the amount

of the incentive award that should be awarded to Plaintiff, as provided for in the


                                             4
        Case 1:15-cv-10603-PBS Document 255 Filed 07/23/20 Page 5 of 5



Agreement. The Court will also hear and consider any properly lodged objections at

that time. If the Final Fairness Hearing is conducted via videoconference, then

information about how to participate in the videoconference hearing shall be available

by contacting the Court.

      ENTERED this 23rd day of July, 2020.



                                               /s/ PATTI B. SARIS
                                               ____________________________________
                                               The Honorable Patti B. Saris
                                               United States District Judge




                                           5
